On argument, order denying motion to direct defendant Annie Potashnikoff to disclose to plaintiff the address of defendant Jacob Stein and to give plaintiff certain other information with respect to said defendant Stein reversed upon the law and the facts, without costs, and motion granted to the extent of requiring defendant Potashnikoff to appear before the Special Term on Monday, November 28, 1932, at ten o’clock a. m., and be there examined as to the transfer of the property to Jacob Stein on July 7, 1932, and as to the residence, address or present whereabouts of said Stein. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur. Settle order before Mr. Justice Kapper on Monday, November 21,1932, at nine-thirty a. m.